DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           H.F.A., the father,
                               Appellant,

                                      v.

                              S.R. and L.R.,
                                Appellees.

                              No. 4D19-608

                           [August 13, 2019]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Rosemarie Scher, Judge; L.T. Case No. 50-2017-DR-
003680-XXXX-NB.

   David A. Rondon of Rondon Law Firm, Boca Raton, for appellant.

   Suzanne Schachter of Law Offices of Suzanne Schachter, P.A., West
Palm Beach, for appellees.

PER CURIAM.

   Affirmed.

GROSS, MAY and CIKLIN, JJ., concur.

                          *           *         *

   Not final until disposition of timely filed motion for rehearing.